Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 
Step 2A Prong One
Claim 1 recites 
a step of generating a static model in the viscoelastic body for each of environmental temperature conditions; (mere instructions to apply an exception)
a step of generating a generalized Maxwell model for each of the environmental temperature conditions using the static model; (mere instructions to apply an exception)
a step of identifying a spring coefficient and a damper viscosity coefficient of the viscoelastic body as a function of a strain rate norm based on a measurement result of a material test piece using a temperature-time conversion rule; (mental process)
a step of identifying an average strain rate of the part as a function of a displacement rate vector; (mental process)
a step of identifying a dynamic spring coefficient and the damper viscosity coefficient of the part as a function of a component of the displacement rate vector; (mental process)
a step of generating a generalized Maxwell model (mere instructions to apply an exception) for analysis by applying the dynamic spring coefficient and the damper viscosity coefficient identified as the function of the component of the displacement rate vector to the generalized Maxwell model.  (math concept)
The claimed concept is a method of evaluating a dynamic response of a part including a member made of a viscoelastic body based on mathematic relationship directed to “Mental Process” and/or “Mathematical Concepts” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.
Step 2A Prong Two
Recitations of “generating… static model or generalized Maxwell model” are amounts to mere instructions to apply an exception in accordance with MPEP 2106.05(f) (1) and (3). For example, the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. Therefore, claim 1 is an abstract idea.
The claim does not recite additional elements. Note that, simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The model generation method according to claim 1, wherein in the step of generating the static model, a relationship between a stress and a strain for each of the environmental temperature conditions is obtained, (math concept)
with a use of the material test piece made of the viscoelastic body, by inputting a load to the material test piece while changing the environmental temperature conditions so as to generate the static model using data of the relationship between the stress and the strain for each of the environmental temperature conditions.  (obtain data)

Claim 3. The model generation method according to claim 1, wherein: 27 the static model in the viscoclastic body that is generated for each of the environmental temperature conditions is a static matrix model; and in the step of generating the generalized Maxwell model, the generalized Maxwell model is generated for each of the environmental temperature conditions using a matrix of the static matrix model. (mere instructions to apply an exception)

Thus, claims 1-3 are not patent eligible.

Examiner’s Recommendation
Examiner made a proposed amendment “wherein the generalized Maxwell model accurately reproduce characteristic changing in frequency dependence, amplitude dependence, and direction coupling in accordance with the change of environment temperature conditions” in light of specification [16], [55] to illustrate a practical application (e.g. reproduce accurate parameters that vary with the change of environment). 

Allowable Subject Matter
Claim 1 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 101.
The following is a statement of reasons for the indication of allowable subject matter:
Park (NPL: Analytical modeling of viscoelastic dampers for structural and vibration control, 2001) teaches a standard mechanical model (SMM) comprising linear springs and dashpots which render a Prony series expression for the modulus and compliance function in the time domain. A least-squares method is used to fit the SMM to available experimental data which allows viscoelastic material functions to be readily determined either directly from the experimental data or through interconversion from a function established in another domain.
Bodai et al (NPL: A new, tensile test-based parameter identification method for large-strain generalized Maxwell-model, 2011) teaches a new method which is based on two tensile tests performed at different strain rates. Firstly, a series of experiments (tensile tests, stress relaxation tests) is carried out on standard isoprene rubber specimens and then analytical calculations as well as finite element simulations on the basis of identified material parameters are performed. Although the proposed method is presented for uniaxial tension, it is fully applicable to other load types, such as biaxial tension, simple shear, and planar shear. Additionally, it can be generalized for other spring-dashpot models.
Ucar et al (NPL: Dynamic characterization and modeling of rubber shock absorbers: A comprehensive case study, 2018) teaches the dynamic characterization of rubber shock absorbers, having different shore hardness values, in terms of hyperelastic and viscoelastic constitutive models. The parameters of the constitutive models are determined from the uniaxial tensile and relaxation tests. Hyperelastic material model captures the material’s nonlinear elasticity with no-time dependence whereas viscoelastic model describes the material response which contains an elastic and viscous part depending on time, frequency, and temperature. These parameters are used for the numerical model of the rubber components.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 1: “a step of identifying a dynamic spring coefficient and the damper viscosity coefficient of the part as a function of a component of the displacement rate vector; and 
a step of generating a generalized Maxwell model for analysis by applying the dynamic spring coefficient and the damper viscosity coefficient identified as the function of the component of the displacement rate vector to the generalized Maxwell model.”
in combination with the remaining elements and features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148